Exhibit 10.1

 

SILICON GRAPHICS, INC.

 

AMENDED AND RESTATED

1985 STOCK INCENTIVE PROGRAM

 

1.             Purposes of the Program.  The purposes of this Stock Incentive
Program are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to the Employees and
Consultants of the Company and to promote the success of the Company’s business.

 

Options granted hereunder may be either Incentive Stock Options or Nonstatutory
Stock Options, at the discretion of the Board and as reflected in the terms of
the written option agreement.

 

2.             Definitions.  As used herein, the following definitions shall
apply:

 

(a)           “Board” shall mean the Board of Directors of the Company.

 

(b)           “Code” means the Internal Revenue Code of 1986 as amended from
time to time and any successor thereto.

 

(c)           “Committee” means the Committee appointed by the Board in
accordance with paragraph (a) of Section 4 of the Program.  If at any time no
Committee shall be in office, then the functions of the Committee specified in
the Program shall be exercised by the Board.

 

(d)           “Common Stock” shall mean the Common Stock of the Company.

 

(e)           “Company” shall mean Silicon Graphics, Inc., a Delaware
corporation, or any successor corporation.

 

(f)            “Consultant” shall mean any person who is engaged by the Company
or any Parent or Subsidiary to render consulting services and is compensated for
such consulting services, provided the term Consultant shall not include
directors who are not compensated for their services or are paid only a
director’s fee by the Company.

 

(g)           “Continuous Status as an Employee or Consultant” shall mean the
absence of any interruption or termination of service as an Employee or
Consultant.  Continuous Status as an Employee or Consultant shall not be
considered interrupted in the case of sick leave, military leave, or any other
leave of absence approved by the Board; provided that such leave is for a period
of not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.  Moreover, in the case of Incentive Stock
Options granted after the effective date of the restatement of this Program, and
for Nonstatutory Stock Options, Continuous Status as an Employee or Consultant
shall not be considered interrupted in the case of transfers between locations

 

1

--------------------------------------------------------------------------------


 

of the Company or between the Company, its Parent, or any of its Subsidiaries or
successors.

 

(h)           “Director” means a member of the Board.

 

(i)            “Employee” shall mean any person, including officers and
directors, employed by the Company or any Parent or Subsidiary of the Company. 
The payment of a director’s fee by the Company shall not be sufficient to
constitute “employment” by the Company.

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(k)           “Fair Market Value” means as of any date, unless otherwise
determined by the Board or Committee in good faith, the closing sales price for
such Common Stock as quoted on the New York Stock Exchange for the date the
Option is granted (or if there are no sales on such date, then on the last
preceding business day on which there were sales), or, if the Common Stock is
not listed on the New York Stock Exchange, then (i) the last sales price per
share of Common Stock as reported by NASDAQ (or successor system) or by the Wall
Street Journal for such date, (or if there are no sales on such date, then on
the last preceding business day on which there were sales); or (ii) if the
Common Stock is listed on any other stock exchange, the closing sales price for
such Common Stock as quoted on such exchange for the date the Option is granted
(or if there are no sales for such date, then on the last preceding business day
on which there were sales); or (iii) the fair market value thereof, as
determined in any other manner adopted in good faith by the Board.

 

(l)            “Incentive Stock Option” shall mean an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code.

 

(m)          “Nonstatutory Stock Option” shall mean an Option not intended to
qualify as an Incentive Stock Option.

 

(n)           “Option” shall mean a stock option granted pursuant to the
Program.

 

(o)           “Optioned Stock” shall mean the Common Stock subject to an Option.

 

(p)           “Optionee” shall mean an Employee or Consultant who receives an
Option.

 

(q)           “Parent” shall mean a “parent corporation”, whether now or
hereafter existing, as defined in Section 424(e) of the Code.

 

 

2

--------------------------------------------------------------------------------


 

(r)            “Program” shall mean this 1985 Stock Incentive Program.

 

(s)           “Subsidiary” shall mean a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

In addition, the terms “Tax Date” and “Insiders” shall have the meanings set
forth in Section 10.

 

3.             Stock Subject to the Program.  Subject to the provisions of
Section 11 of the Program, the maximum aggregate number of shares under the
Program is 5,500,000 shares of Common Stock.  The shares may be authorized, but
unissued, or reacquired Common Stock.

 

If an Option should expire or become unexercisable for any reason without having
been exercised in full, then such shares of Common Stock shall, unless the
Program shall have been terminated, become available for future grant or sale
under the Program.  Notwithstanding the above, however, if shares of Common
Stock are issued upon exercise of an Option and later repurchased by the
Company, such shares of Common Stock shall not become available for future grant
or sale under the Program.

 

4.             Administration of the Program.

 

(a)           Procedure.  The Program shall be administered by (i) the Board, if
the Board may administer the Program in compliance with Rule 16b-3 promulgated
under the Exchange Act, or any successor rule thereto (“Rule 16b-3”), with
respect to a plan intended to qualify under Rule 16b-3 as a discretionary plan,
or (ii) a Committee designated by the Board to administer the Program, which
Committee shall be constructed to permit the Program to comply with Rule 16b-3
with respect to a plan intended to qualify thereunder as a discretionary plan. 
Once appointed, the Committee shall continue to serve until otherwise directed
by the Board.  From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and thereafter directly
administer the Program, all to the extent permitted by Rule 16b-3 with respect
to a plan intended to qualify thereunder as a discretionary plan.

 

(b)           Authority.  Subject to the general purposes, terms, and conditions
of the Program and to the direction of the Board, the Committee, if there be
one, shall have full power to implement and carry out the Program including, but
not limited to, the following:

 

(i)            to select the officers, Consultants and other key Employees of
the Company and its Subsidiaries to whom Options may from time to time be
granted hereunder;

 

 

3

--------------------------------------------------------------------------------


 

(ii)           to determine whether and to what extent Options are granted
hereunder;

 

(iii)          to determine the number of shares of Common Stock to be covered
by each such Option granted hereunder;

 

(iv)          to approve forms of agreement for use under the Program;

 

(v)           to determine the terms and conditions, not inconsistent with the
terms of the Program, of any Option granted hereunder (including, but not
limited to, the share price and any restriction or limitation, or any vesting or
exercise acceleration or waiver of forfeiture restrictions regarding any Option
and/or the shares of Common Stock relating thereto, based in each case on such
factors as the Committee shall determine, in its sole discretion);

 

(vi)          to determine the form of payment that will be acceptable
consideration for exercise of an Option granted under the program;

 

(vii)         to determine whether, to what extent and under what circumstances
Common Stock under this Program shall be deferred either automatically or at the
election of the participant (including providing for and determining the amount
(if any) of any deemed earnings on any deferred amount during any deferral
period);

 

(viii)        to determine the Fair Market Value of the Common Stock; and

 

(ix)           to reduce the exercise price of any Option to the then current
Fair Market Value if the Fair Market Value of the Common Stock covered by such
Option shall have declined since the date the Option was granted.

 

The Committee shall have the authority to construe and interpret the Program, to
authorize any person to execute on behalf of the Company any instrument required
to effectuate the grant of an Option previously made by the Committee, to
prescribe, amend and rescind rules and regulations relating to the Program, and
to make all other determinations necessary or advisable for the administration
of the Program.  All decisions, determinations and interpretations of the
Committee shall be final and binding on all Optionees and any other holders of
any Options granted under the Program.

 

 

4

--------------------------------------------------------------------------------


 

5.             Eligibility.

 

(a)           Any Employee or Consultant of the Company or a subsidiary whom the
Committee deems to have the potential to contribute to the future success of the
Company shall be eligible to receive Options under the Program; provided,
however, that Incentive Stock Options may be granted only to Employees.

 

(b)           Each Option shall be designated in the written option agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designations, to the extent that the aggregate fair market
value of the shares with respect to which Options designated as Incentive Stock
Options are exercisable for the first time by any Optionee during any calendar
year (under all plans of the Company) exceed $100,000, such Options shall be
treated as Nonstatutory Stock Options.

 

(c)           For purposes of Section 5(b), Options shall be taken into account
in the order in which they were granted, and the fair market value of the shares
shall be determined as of the time the Option with respect to such shares is
granted.

 

(d)           The Program shall not confer upon any participant any right with
respect to continuation of employment or consulting relationship with the
Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time.

 

6.             Term of Program.  The restatement of the Program shall become
effective upon the earlier to occur of its adoption by the Board of Directors or
its approval by vote of the stockholders of the Company as described in Section
17 of the Program.  It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 13 of the Program.

 

7.             Option Exercise Price and Consideration of Shares.

 

(a)           The per share exercise price for the shares to be issued pursuant
to exercise of an Option shall be such price as is determined by the Committee,
and may be less than, equal to or greater than the fair market value of the
Common Stock on the date the Option is granted; provided that in no event shall
the exercise price of an Incentive Stock Option be less than 100% of the fair
market value per share on the date of grant.  In the case of an Incentive Stock
Option granted to an Employee who, at the time of grant of such Incentive Stock
Option, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the fair market value per
Share on the date of grant.

 

(b)           The Option price, which shall be determined by the Committee, in
the case of an Incentive Stock Option shall in no event be less than one hundred
percent

 

 

 

5

--------------------------------------------------------------------------------


 

(100%) of the Fair Market Value of the Common Stock at the time the Option is
granted.  The Option agreement shall specify the number of shares of Common
Stock to which it pertains.

 

(c)           The consideration to be paid for the shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Committee and may consist entirely of cash, check, promissory note, other
shares of Common Stock which (i) either have been owned by the Optionee for more
than six (6) months on the date of surrender or were not acquired directly or
indirectly, from the Company, and (ii) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the shares as to which said
Option shall be exercised, or any combination of such methods of payment, or
such other consideration and method of payment for the issuance of shares to the
extent permitted under applicable state corporation law; provided, however, that
for Incentive Stock Options granted prior to the effective date of the
restatement of this Program, no optionee shall be entitled to pay for shares to
be issued upon exercise of such Incentive Stock Options by exchanging shares of
the Company which were previously acquired as “statutory option stock,” as that
term is defined in Section 424 of the Code, until the applicable holding period,
as prescribed by the Code, has been satisfied.  In making its determination as
to the type of consideration to accept, the Committee shall consider if
acceptance of such consideration may be reasonably expected to benefit the
Company.

 

8.             Options.

 

(a)           Term of Option.  The Committee, in its discretion, may grant
options to eligible participants and shall determine whether such Options shall
be Incentive Stock Options or Nonstatutory Stock Options.  The term of each
Option shall be ten (10) years from the date of grant thereof or such shorter
term as may be provided in the stock option agreement.  However, in the case of
an Option granted to an Optionee who, at the time the Option is granted, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Subsidiary, the term of the Option shall
be five (5) years from the date of grant thereof or such shorter time as may be
provided in the stock option agreement.

 

(b)           Exercise of Option.

 

(i)            Procedure for Exercise; Rights as a Stockholder.  Any Option
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Committee, including performance criteria with respect to
the Company and/or the Optionee, and shall be permissible under the terms of the
Program; provided, however, that an Incentive Stock Option granted prior to
January 1, 1987 shall not be exercisable while there is outstanding any
incentive stock option which was granted, before the granting of such Incentive
Stock Option, to the same Optionee to purchase stock of the Company or any
Subsidiary, or any predecessor corporation of such

 

 

6

--------------------------------------------------------------------------------


 

corporations.  For purposes of this provision, an incentive stock option shall
be treated as outstanding until such option is exercised in full or expires by
reason of lapse of time.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may, as authorized by the Committee, consist of any consideration and
method of payment allowable under Section 7(c) of the Program.  Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such shares, which issuance shall be made as soon as is practicable,
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option.  The Company shall issue (or cause to be issued) such stock certificate
promptly upon exercise of the Option.  No adjustment will be made for a dividend
or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 11 of the Program.

 

Exercise of an Option in any manner shall result in a decrease in the number of
shares which thereafter may be available, both for purposes of the Program and
for sale under the Option, by the number of shares as to which the Option is
exercised.

 

(ii)           Termination of Status as an Employee or Consultant.  In the event
of termination of an Optionee’s Continuous Status as an Employee or Consultant,
such Optionee may, but only within such period of time not exceeding three (3)
months, as is determined by the Board, after the date of such termination (but
in no event later than the date of expiration of the term of such Option as set
forth in the Option Agreement), exercise his or her Option to the extent that he
or she was entitled to exercise it at the date of such termination.  To the
extent that he or she was not entitled to exercise the Option at the date of
such termination, or if he or she does not exercise such Option (which he or she
was entitled to exercise) within the time specified herein, the Option shall
terminate and any unexercised shares shall be returned to the Program.

 

(iii)          Disability of Optionee.  Notwithstanding the provisions of
Section 8(b)(ii) above, in the event of termination of an Optionee’s Continuous
Status as an Employee or Consultant, as a result of his or her total and
permanent disability (as defined in Section 22(e)(3) of the Code, “Disability”),
he or she may, but only within one (1) year from the date of such termination
(but in no event later than the date of expiration of the term of such Option as
set forth in the Option Agreement), exercise his or her Option to the extent he
or she was entitled to exercise it at the date of such termination.  To the
extent that he or she was not entitled to exercise the Option at the date of
termination, or if he or she does not exercise such Option (which he or she was
entitled to exercise) within the time specified herein, the Option shall
terminate.

 

 

7

--------------------------------------------------------------------------------


 

(iv)          Death of Optionee.  Unless otherwise set forth in the Option
Agreement, in the event of the death of an Optionee:

 

(A)          during the term of the Option who is at the time of his or her
death an Employee or Consultant of the Company and who shall have been in
Continuous Status as an Employee or Consultant since the date of grant of the
Option, the Option may be exercised, at any time within one (1) year following
the date of death, by the Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, to the extent that he or
she was entitled to exercise it at the date of death; or

 

(B)           within three (3) months after the termination of Continuous Status
as an Employee or Consultant for any reason other than for cause or a voluntary
termination initiated by the Optionee, the Option may be exercised, at any time
within one (1) year following the date of death, by the Optionee’s estate or by
a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent of the right to exercise that had accrued at
the date of termination.

 

(c)           Rule 16b-3.  Options granted to persons subject to Section 16(b)
of the Exchange Act must comply with Rule 16b-3 and shall contain such
additional conditions or restrictions as may be required thereunder to qualify
for the maximum exemptions of the Exchange Act with respect to Program
transactions.

 

9.             Transferability of Options and Rights.  Unless otherwise
determined by the Committee to the contrary, Options and Rights may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Optionee, only by the Optionee.  The Committee may,
in the manner established by the Committee, provide for the transfer, without
payment of consideration, of an Option or Right by the Optionee to the
Optionee’s “immediate family”.  In such case, the Option or Right will be
exercisable only by such transferee.  Following a transfer, any such Options or
Rights shall continue to be subject to the same terms and conditions as were
applicable immediately prior to the transfer.  For purposes of this Section 9,
the Optionee’s “immediate family” shall include any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Optionee’s household (other than a tenant or employee), a trust in
which these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Optionee) control the management of
assets, and any other entity in which these persons (or the Optionee) own more
than fifty percent of the voting interests.  A transfer under a domestic
relations order in settlement of marital property rights is not a prohibited
transfer for value.

 

 

8

--------------------------------------------------------------------------------


 

10.           Stock Withholding to Satisfy Withholding Tax Obligations.  When a
participant incurs tax liability in connection with the exercise of an Option
which tax liability is subject to tax withholding under applicable tax laws, and
the participant is obligated to pay the Company an amount required to be
withheld under applicable tax laws, the participant may satisfy the withholding
tax obligation by electing to have the Company withhold from the shares to be
issued that number of shares having a Fair Market Value equal to the amount
required to be withheld determined on the date that the amount of tax to be
withheld is to be determined (the “Tax Date”).

 

All elections by a participant to have shares withheld for this purpose shall be
made in writing in a form acceptable to the Committee and shall be subject to
the following restrictions:

 

(i)            the election must be made on or prior to the applicable Tax Date;

 

(ii)           once made, the election shall be irrevocable as to the particular
shares as to which the election is made;

 

(iii)          all elections shall be subject to the consent or disapproval of
the Committee;

 

(iv)          if the participant is an executive officer or Director of the
Company or other person whose transactions in Common Stock are subject to
Section 16(b) of the Exchange Act (collectively “Insiders”), the election may
not be made within six months of the date of grant of the Option; provided,
however, that this limitation shall not apply in the event that death or
Disability of the participant occurs prior to the expiration of the six-month
period; and

 

(v)           if the participant is an Insider, the election must be made either
six months prior to the Tax Date (as determined in accordance with Section 83 of
the Code, as amended) or in the 10-day period beginning on the third day
following the release of the Company’s quarterly or annual summary statement of
sales or earnings.

 

In the event the election to have shares withheld is made by a participant who
is an Insider and the Tax Date is deferred because no election is filed under
Section 83(b) of the Code, as amended, the participant shall receive the full
number of shares with respect to which the exercise occurs, but such participant
shall be unconditionally obligated to tender back to the Company the proper
number of shares on the Tax Date.

 

11.           Adjustments Upon Changes in Capitalization or Merger.  Subject to
any required action by the stockholders of the Company, the number of shares of
Common Stock covered by each outstanding Option and the number of shares of
Common Stock which have been authorized for issuance under the Program but as to
which no Options have yet been granted or which have been returned to the
Program upon cancellation or

 

9

--------------------------------------------------------------------------------


 

expiration of an Option, as well as the price per share of Common Stock covered
by each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive. 
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option.

 

In the event of the proposed dissolution or liquidation of the Company, the
Option will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Board.  The Board may, in the exercise
of its sole discretion in such instances, declare that any Option shall
terminate as of a date fixed by the Board and give each Optionee the right to
exercise his or her Option as to all or any part of the shares subject to the
Option, including as to shares as to which the Option would not otherwise be
exercisable.  In the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger of the Company with or into another
corporation, the Option shall be assumed or an equivalent option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, that the Optionee
shall have the right to exercise the Option as to all of the Optioned Stock,
including shares as to which the Option would not otherwise be exercisable.  If
the Board makes an Option fully exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Board shall notify
the Optionee that the Option shall be fully exercisable for a period of thirty
(30) days from the date of such notice, and the Option will terminate upon the
expiration of such period.

 

12.           Time of Granting Options.  The date of grant of an Option shall,
for all purposes, be the date on which the Board or Committee makes the
determination granting such Option.  Notice of the determination shall be given
to each Employee or Consultant to whom an Option is so granted within a
reasonable time after the date of such grant.

 

13.           Amendment and Termination of the Program.

 

(a)           Amendment and Termination.  The Board may at any time amend,
alter, suspend or discontinue the Program, but no amendment, alteration,
suspension or discontinuation shall be made which would impair the right of any
participant under any grant theretofore made, without his or her consent.  In
addition, to the extent necessary and desirable to comply with Rule 16b-3 under
the Exchange Act or Section 422 of the

 

10

--------------------------------------------------------------------------------


 

Code (or any applicable law or regulation), the Company shall obtain stockholder
approval of any Program amendment in such a manner and to such a degree as
required.

 

(b)           Effect of Amendment or Termination.  Any such amendment or
termination of the Program shall not affect Options already granted and such
Options shall remain in full force and effect as if this Program had not been
amended or terminated, unless mutually agreed otherwise between the participant
and the Board, which agreement must be in writing and signed by the participant
and the Company.

 

14.           Conditions Upon Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

 

15.           Reservation of Shares.  The Company, during the term of this
Program, will at all times reserve and keep available such number of shares as
shall be sufficient to satisfy the requirements of the Program.

 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained.

 

16.           Option Agreements.  Options shall be evidenced by an Incentive
Stock Option Agreement, in the form attached hereto as Exhibit A, and by a
Nonstatutory Stock Option Agreement, in the form attached hereto as Exhibit B. 
Such agreements shall be subject to amendment from time to time as shall be
determined by the Board or the Committee.

 

17.           Stockholder Approval.  Continuance of the Program shall be subject
to approval by the stockholders of the Company within twelve months before or
after (a) the date the Program is adopted and, (b) the date a restatement of the
Program requiring stockholder approval pursuant to applicable state and federal
law is adopted.  Such stockholder approval and approval for any amendment to the
Program requiring stockholder approval pursuant to Section 13 of the Program,
shall be obtained in the degree and manner required under the applicable state
and federal law.

 

18.           Information to Optionees.  The Company shall provide to each
Optionee, during the period for which such Optionee has one or more Options
outstanding, such information and reports, if any, as are required to be
provided by applicable securities and tax laws and regulations.

 

11

--------------------------------------------------------------------------------